Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Interpretation of claim 11 under 35 U.S.C. 112(f) has been withdrawn in response to amended claim 11 submitted on 08/05/2022.

Response to Arguments
Applicant stated : Applicant respectfully submits that Witt cannot possibly teach or suggest "the first robot comprises an object database, the object database comprises object specific data associated with the object, the object specific data includes a name of the object, a type of the object, a size of the object, a shape of the object, a color of the object, and a weight of the object, the second robot comprises a location database, the location database comprises location specific data, the location specific data comprises a rack number in which the object is located, an aisle number in which the object is located, a width of the aisle, information regarding a plurality of proximity robots of the plurality of robots that are in a proximity to the object, the third robot includes a capability database, the capability database includes capability specific data, the capability specific data comprises data regarding required capabilities by a robot of the plurality of robots to execute the at least one task, each of the object database, the location database, and the capability database is distributed within the robotic group ... the object database is different from the location database and the capability database ... querying, by the first robot, the location database of the second robot and the capability database of the third robot, based on based on unavailability of the location specific data and the capability specific data in the object database ", as recited in amended independent claim 1.
Arguments for bold portion of claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to “querying, by the first robot, the location database of the second robot and the capability database of the third robot, based on based on unavailability of the location specific data and the capability specific data in the object database”:

Baughman teaches that database of one robot is shared with other robots ([0016], disclosing the teaming logic 140 may indirectly surveil each individual one of the micro robots 100A, 100B, 100N with each individual one of the micro robots 100A, 100B, 100N surveilling at least one other of the micro robots 100A, 100B, 100N in a peer-to-peer manner. The teaming logic 140 is configured to detect an instance where a particular micro robot 100A amongst the micro robots 100A, 100B, 100N is observed as being unable to complete a corresponding task 130A assigned thereto. Being able/unable to complete a task is also capability specific data of robots, and as robots and teaming logic work in a peer-to-peer manner, all the robots comprise this database and is distributed within the robotic group)

Baughman does not teach querying, by the first robot, the location database of the second robot and the capability database of the third robot, based on based on unavailability of the location specific data and the capability specific data in the object database

Witt teaches querying database of other robot on unavailability of the location specific data (column 7 lines 16-32, disclosing lifelong semantic mapping engine 110 can provide an updated semantic mapping 115 to each of the autonomous robots 105a, 105b. For example, the lifelong semantic mapping engine 110 may update the semantic mapping 115 and provide the updated semantic mapping 115 to each or a subset of the autonomous robots 105a, 105b. The autonomous robots 105a, 105b receive mapping data corresponding to the semantic mapping 115 and store local semantic mappings 125a, 125b that correspond to the semantic mapping 115. Figure 1A and column 5 lines 19-40, disclosing lifelong semantic engine 110, the engine is semantic knowledge database of robots 105a and 105b hence semantic knowledge database of other robot. Column 4 line 62 – column 5 line 3, disclosing an autonomous robot that is relying on an outdated or uncertain mapping of an environment may have difficulty in performing tasks due to a failure to locate target objects within the environment. Robot receives most updated database because that data is not available in its own database.)

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Baughman querying, by the first robot, the location database of the second robot and the capability database of the third robot, based on based on unavailability of the location specific data and the capability specific data in the object database to have most updated and accurate data about work environment.

Therefore Baughman modified through Witt teaches querying, by the first robot, the location database of the second robot and the capability database of the third robot, based on based on unavailability of the location specific data and the capability specific data in the object database.

Applicant also stated : Combination of Baughman, Zhang, Witt, and Baroudi cannot possibly teach or suggest "determining, based on the capability specific data, the required capabilities of the robot of the plurality of robots to execute the at least one task; comparing the required capabilities and a capability of each of the plurality of robots; determining, based on the comparison, a plurality of specific robots from the plurality of robots, wherein the plurality of specific robots has the determined required capabilities to execute the at least one task", as recited in amended independent claim 1.

Examiner respectfully disagrees: 
Baughman discloses: determining, based on the capability specific data, the required capabilities of the robot of the plurality of robots to execute the at least one task; comparing the required capabilities and a capability of each of the plurality of robots; determining, based on the comparison, a plurality of specific robots from the plurality of robots, wherein the plurality of specific robots has the determined required capabilities to execute the at least one task (Abstract, disclosing programming a multiplicity of robots in a multi-robot set with a particular locomotive model and assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. The method includes responding to one of the robots appearing to be unable to complete a corresponding assigned one of the tasks by selecting a different robot with a locomotive model considered compatible with the corresponding assigned one of the tasks to complete the corresponding assigned one of the tasks. Therefore a robot is only assigned a task when it is capable of performing it, capabilities required to perform the task have to be determined and capabilities of robots have to be compared in order to identify and select most capable robot. Additionally as task is reassigned to another robot when first robot is unable to complete the task. Required capability of available robots is necessarily determined to assign task to one that is capable of completing the task).

Therefore Baughman teaches determining, based on the capability specific data, the required capabilities of the robot of the plurality of robots to execute the at least one task; comparing the required capabilities and a capability of each of the plurality of robots; determining, based on the comparison, a plurality of specific robots from the plurality of robots, wherein the plurality of specific robots has the determined required capabilities to execute the at least one task.

Applicant also stated: The combination of Baughman, Zhang, Witt, and Baroudi cannot possibly teach or suggest the claimed limitations “…determining a cost factor of each of the plurality of specific robots based on: a type of material of the object, and an amount of battery consumption of each of the plurality of specific robots to execute the at least one task, wherein the cost factor indicates a cost involved in executing the at least one task", as recited in the amended independent claim 1.

Examiner respectfully disagrees:

Baroudi teaches of an amount of battery consumption of each of the plurality of specific robots to execute the at least one task ([0080], disclosing distance alone is not a sufficient metric in determining the capability of performing a task in a timely and comprehensive manner. As such, other factors may also be part of the consideration robot that has a vacancy will participate, computing its utility based on (Cost, energy, distance, type of task) and sending a reply. Then, the coordinator will assign the task to the robot with the highest utility. Energy is amount of battery consumption. Type and shape of object that task is executed on directly effects type of task and impacts battery consumption)

Additionally, Purwin teaches determining a cost factor of each of the plurality of specific robots based on: A type of material of the object (column 29 lines 48-55, disclosing determining location and availability information concerning a plurality of UAVs and selecting a UAV from the plurality (1304). Selecting the UAV can include selecting the nearest UAV from a subset of the plurality of UAVs that includes the available UAVs, and may also include restricting the subset based on other attributes such as a weight capacity of the UAV and the weight of the payload. Weight of payload is a type of object e.g. heavy, light etc.)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Baughman to an amount of battery consumption of each of the plurality of specific robots to execute the at least one task, wherein the cost factor indicates a cost involved in executing the at least one task; wherein the target robot is identified based on  of b) the determined cost factors taught by Baroudi and Purwin as a comprehensive metric for determining capability of robot for performing a task.

Therefore Baughman modified through Brady , Purwin, Witt, and Baroudi and teaches modified claim 1. Claims 6 and 11 recite same limitations as of claim 1, hence are also taught by modified Baughman.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman (US 20180275679) in view of Brady (US 11148289), Purwin (US 10007890), Witt (US Patent No. 10754343), and Baroudi (US 20180326583).

For claim 1, Baughman teaches: A processor-implemented method for robotic task execution ([0007], disclosing a swarm robotics data processing system is configured for teaming in swarm intelligent robot sets. The system includes a host computing platform that includes one or more computers each with memory and at least one processor), comprising:

fetching at least one task assigned to a robotic group, by the robotic group, wherein the robotic group comprises the at least two robots for executing the at least one task assigned to the robotic group (Abstract, disclosing a method, system and computer program product for teaming in swarm intelligent robot sets. The method includes programming a multiplicity of robots in a multi-robot set with a particular locomotive model and assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots), wherein

the robotic group comprises a plurality of robots for executing the at least one task assigned to the group (Abstract, disclosing deploying the multi-robot set into a confined geographic area and surveilling each robot to ensure that each robot assigned to a corresponding task is achieving the assigned task),
the plurality of robots comprises a first robot, a second robot, and a third robot ([0015] and figure 1, disclosing robots 130A, 130B and 130N),

third robot includes a capability database, the capability database includes capability specific data, the capability specific data comprises data regarding required capabilities by a robot of the plurality of robots to execute the at least one task, capability database is distributed within the robotic group (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. Locomotive model is capability, and figure 1disclosing each robot has its own locomotive model. Hence locomotive model of all robots is a capability database. [0016], disclosing the teaming logic 140 may indirectly surveil each individual one of the micro robots 100A, 100B, 100N with each individual one of the micro robots 100A, 100B, 100N surveilling at least one other of the micro robots 100A, 100B, 100N in a peer-to-peer manner. The teaming logic 140 is configured to detect an instance where a particular micro robot 100A amongst the micro robots 100A, 100B, 100N is observed as being unable to complete a corresponding task 130A assigned thereto. Being able/unable to complete a task is also capability specific data of robots, and as robots and teaming logic work in a peer-to-peer manner, all the robots comprise this database and is distributed within the robotic group)

processing the fetched at least one task by each of the plurality robots (Abstract, assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots), comprising:

determining, based on the capability specific data, the required capabilities of the robot of plurality of robots to execute the at least one task (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. Locomotive model provides information about capabilities of its corresponding robot. And as a task corresponding to a specific objective is assigned based on particular locomotive model, capabilities required for task have to be determined to select appropriate robot(s). [0016], disclosing he teaming logic 140 may indirectly surveil each individual one of the micro robots 100A, 100B, 100N with each individual one of the micro robots 100A, 100B, 100N surveilling at least one other of the micro robots 100A, 100B, 100N in a peer-to-peer manner. The teaming logic 140 is configured to detect an instance where a particular micro robot 100A amongst the micro robots 100A, 100B, 100N is observed as being unable to complete a corresponding task 130A assigned thereto)

comparing the determined required capabilities and a capability of each of the plurality of robots (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. And responding to one of the robots appearing to be unable to complete a corresponding assigned one of the tasks by selecting a different robot with a locomotive model considered compatible with the corresponding assigned one of the tasks to complete the corresponding assigned one of the tasks. It necessarily has to compare all of the robots to identify most capable robot(s) based on locomotive model); 

determining, based on the comparison, a plurality of specific robots from the plurality of robots, wherein the plurality of specific robots has the determined required capabilities to execute the at least one task (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. And responding to one of the robots appearing to be unable to complete a corresponding assigned one of the tasks by selecting a different robot with a locomotive model considered compatible with the corresponding assigned one of the tasks to complete the corresponding assigned one of the tasks. The different robot has matching capabilities to the robot that is unable to complete an assigned task);

identifying as a target robot of the plurality of specific robots for executing the at least one task (Abstract, disclosing programming a multiplicity of robots in a multi-robot set with a particular locomotive model and assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots), wherein the target robot is identified based on a) the capability to handle the at least one task (Abstract, disclosing programming a multiplicity of robots in a multi-robot set with a particular locomotive model and assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots), and

executing, based on the identification of the target robot, the at least one task by the target robot ([0014], disclosing each robot is deployed into a confined geographic space in communication with one another to perform a corresponding assigned task).

Although Baughman does not explicitly teach that a task is associated with an object, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Baughman to at least one task is associated with an object  to deploy/utilize robots to perform a task on an object to achieve a desired utility objective.

Or in the alternative, Brady teaches of robot perform a task associated with an object (column 1 lines 50-67, disclosing objects of many different shapes and sizes may be processed through the fulfillment center. Objects may be processed by a robotic retrieval system. The robotic retrieval system may include autonomous actors such as robots or mobile drive units that may be deployed within the fulfillment center to facilitate the processing of objects)

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify robots of Baughman to perform a task on an object as taught by Brady to achieve desired utility.

Baughman also does not teach:
the first robot comprises an object database, the object database comprises object specific data associated with the object, the object specific data includes a name of the object, a type of the object, a size of the object, a shape of the object, a color of the object, and a weight of the object, the second robot comprises a location database, the location database comprises location specific data, the location specific data comprises a rack number in which the object is located, an aisle number in which the object is located, a width of the aisle, information regarding a plurality of proximity robots of the plurality of robots that are in a proximity to the object, the
, each of the object database, the location database is distributed within the robotic group, and
the object database is different from the location database and the capability database;

Brady teaches an object database, the object database comprises object specific data associated with the object, the object specific data includes a name of the object, a type of the object, a size of the object, a shape of the object, a color of the object, and a weight of the object, the second robot comprises a location database, the location database comprises location specific data, the location specific data comprises a rack number in which the object is located, an aisle number in which the object is located, a width of the aisle each of the object database, the location database is distributed within the robotic group, and the object database is different from the location database and the capability database (Column 1 lines 50-67, disclosing Objects of many different shapes and sizes may be processed through the fulfillment center. Objects may be processed by a robotic retrieval system. Column 3 lines 29-35, disclosing a specific instance of an object may be placed inside an overpackage by a human or automated machine, assuring the right size overpackage has been selected based on physical characteristics of the object such as dimensions of the object or weight of the object. Column 10 lines 1-30, disclosing determination at block 506 may include determining the location of the overpackage 300 within the fulfillment system. The location may be specified using an identifier for a bin in which the overpackage 300 was placed or a rack on which the bin is stored. Column 9 lines 50-57, disclosing an online catalog system may present objects currently in inventory and facilitate transaction to request the object for delivery. The request may identify a specific instance of an object such as a specific copy of a book within the system. As robots autonomously handle the objects and as online catalogue has information about object, and data such as a name of the object, a type of the object, a size of the object, a shape of the object, a color of the object, and a weight of the object that is essential in differentiating one object from other similar objects is obvious to be added into inventory database)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Baughman to the first robot comprises an object database, the object database comprises object specific data associated with the object, the object specific data includes a name of the object, a type of the object, a size of the object, a shape of the object, a color of the object, and a weight of the object, the second robot comprises a location database, the location database comprises location specific data, the location specific data comprises a rack number in which the object is located, an aisle number in which the object is located, a width of the aisle as taught by Brady to utilize swarm robots in handling objects in a warehouse.

Furthermore, as Baughman already teaches of sharing capability database, modified Baughman will have object database and location dataset to each of the object database, the location database is distributed within the robotic group, and the object database is different from the location database and the capability database.

Modified Baughman does not teach information regarding a plurality of proximity robots of the plurality of robots that are in a proximity to the object.

Purwin teaches of plurality of robots that share information regarding a plurality of proximity robots of the plurality of robots that are in a proximity to an object (column 29 lines 48-55, disclosing determining location and availability information concerning a plurality of UAVs and selecting a UAV from the plurality (1304). Selecting the UAV can include selecting the nearest UAV from a subset of the plurality of UAVs that includes the available UAVs)

As Baughman teaches of deploying a plurality of robots (Abstract, disclosing deploying the multi-robot set into a confined geographic area and surveilling each robot to ensure that each robot assigned to a corresponding task is achieving the assigned task) and modification through Brady teaches of deploying the robots in warehouse management, it would have been obvious to one having ordinary skill in the art to further modify Baughman to share information regarding a plurality of proximity robots of the plurality of robots that are in a proximity to the object to share information regarding a plurality of proximity robots of the plurality of robots that are in a proximity to the object as taught by Purwin to execute the work efficiently.

Baughman teaches of collaborative task execution by plurality of robots and querying, by the first robot, the capability database of the third robot ([0016], disclosing he teaming logic 140 may indirectly surveil each individual one of the micro robots 100A, 100B, 100N with each individual one of the micro robots 100A, 100B, 100N surveilling at least one other of the micro robots 100A, 100B, 100N in a peer-to-peer manner. The teaming logic 140 is configured to detect an instance where a particular micro robot 100A amongst the micro robots 100A, 100B, 100N is observed as being unable to complete a corresponding task 130A assigned thereto. Being able/unable to complete a task is also capability specific data of robots, and as robots and teaming logic work in a peer-to-peer manner, all the robots comprise this database and is distributed within the robotic group, hence one robot queries capability database of other robot), however does not teach:

Querying, by the first robot, the object database to the object specific data required for executing the at least one task;
Querying, by the first robot, the location database of the second robot and the capability database of the third robot, based on unavailability of the location specific data and the capability specific data in the object database;

As modified Baughman shares capability and location database of one robot with other robots, it would have been obvious to by the first robot, the object database to the object specific data required for executing the at least one task; Querying, by the first robot, the location database of the second robot and the capability database of the third robot, based on unavailability of the location specific data and the capability specific data in the object database to identify most capable and available robot to execute a task.

Or on the alternative, Witt teaches: querying an own database to gather information pertaining to a plurality of task specific parameters required for executing the at least one task (column 8 lines 64-67, disclosing updating its local semantic mapping of the environment. Therefore the robot has a local semantic knowledge database. Column 5 lines 19-30, disclosing plurality of autonomous robots 105. Column 6 lines 20-36, disclosing autonomous robot 105a, 105b may proceed to navigate to a location of an object instance that it identifies, based on its local semantic mapping 125a, 125b, to be the location of the particular object instance, therefore each robot queries its own database);

querying the database of other robot based on unavailability of the location specific data and the capability specific data in the object database (column 7 lines 16-32, disclosing lifelong semantic mapping engine 110 can provide an updated semantic mapping 115 to each of the autonomous robots 105a, 105b. For example, the lifelong semantic mapping engine 110 may update the semantic mapping 115 and provide the updated semantic mapping 115 to each or a subset of the autonomous robots 105a, 105b. The autonomous robots 105a, 105b receive mapping data corresponding to the semantic mapping 115 and store local semantic mappings 125a, 125b that correspond to the semantic mapping 115. Figure 1A and column 5 lines 19-40, disclosing lifelong semantic engine 110, the engine is semantic knowledge database of robots 105a and 105b hence semantic knowledge database of other robot. Column 6 lines 20-36, disclosing autonomous robot 105a, 105b may proceed to navigate to a location of an object instance that it identifies, based on its local semantic mapping 125a, 125b, to be the location of the particular object instance. As robots primarily navigate through their local mapping, the information from semantic knowledge database is relied upon only when local mapping information is inaccurate or has low confidence. Column 4 line 62 – column 5 line 3, disclosing an autonomous robot that is relying on an outdated or uncertain mapping of an environment may have difficulty in performing tasks due to a failure to locate target objects within the environment. For example, if a mapping of an environment is sufficiently outdated such that an autonomous robot has very limited confidence in the mapping, the robotic system may have difficulty navigating through and locating objects within the environment. Because lifelong semantic engine is updated by all the robots, it always has updated mapping i.e. database of other robots, an outdated mapping is own of a robot database and, lifelong semantic engine is queried because its database has information that robot does not have in own database i.e. updated database. Querying the lifelong semantic engine increases confidence for navigation);

As modified Baughman teaches retrieving inventory items, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Baughman to querying, by the first robot, the object database to the object specific data required for executing the at least one task; querying, by the first robot, the location database of the second robot and the capability database of the third robot, based on unavailability of the location specific data and the capability specific data in the object databases taught by Witt to accurately navigate in the deployed environment as well as have updated inventory data;

Baughman also does not teach:
Determining a cost factor of each of the plurality of specific robots based on:
A type of material of the object, and
an amount of battery consumption of each of the plurality of specific robots to execute the at least one task, wherein the cost factor indicates a cost involved in executing the at least one task;
wherein the target robot is identified based on  of b) the determined cost factor;

Baroudi teaches of an amount of battery consumption of each of the plurality of specific robots to execute the at least one task ([0080], disclosing distance alone is not a sufficient metric in determining the capability of performing a task in a timely and comprehensive manner. As such, other factors may also be part of the consideration robot that has a vacancy will participate, computing its utility based on (Cost, energy, distance, type of task) and sending a reply. Then, the coordinator will assign the task to the robot with the highest utility. Energy is amount of battery consumption. Type and shape of object that task is executed on directly effects type of task and impacts battery consumption)

Additionally, Purwin teaches determining a cost factor of each of the plurality of specific robots based on: A type of material of the object (column 29 lines 48-55, disclosing determining location and availability information concerning a plurality of UAVs and selecting a UAV from the plurality (1304). Selecting the UAV can include selecting the nearest UAV from a subset of the plurality of UAVs that includes the available UAVs, and may also include restricting the subset based on other attributes such as a weight capacity of the UAV and the weight of the payload. Weight of payload is a type of object e.g. heavy, light etc.)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Baughman to an amount of battery consumption of each of the plurality of specific robots to execute the at least one task, wherein the cost factor indicates a cost involved in executing the at least one task; wherein the target robot is identified based on  of b) the determined cost factors taught by Baroudi and Purwin as a comprehensive metric for determining capability of robot for performing a task.
Claim 6 recites same limitations as of claim 1, hence is rejected under same basis.
Claim 11 recites same limitations as of claim 1, hence is also rejected under same basis. Modified Baughman also teaches:
A first robot for executing at least one task in collaboration with a plurality of robots of a robotic group (Abstract, disclosing a multiplicity of robots in a multi-robot set with a particular locomotive model and assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem) comprising:

a memory storing plurality of instructions([0007], disclosing a swarm robotics data processing system is configured for teaming in swarm intelligent robot sets. The system includes a host computing platform that includes one or more computers each with memory and at least one processor);

one or more communication interfaces ([0021], disclosing host computing system 200 includes fixed storage 210 and is communicatively coupled to a set of robots 270 over a wireless computer communications network);

one or more hardware processors coupled to the memory via the one or more communication interfaces ([0007], disclosing ach of the robots has at least one microprocessor, and memory. [0027], disclosing computer program product may include a computer readable storage medium or media having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device)


determine a plurality of task specific parameters from object database, the location database, and the capability database (Abstract, disclosing assigning each of the robots to different individual tasks corresponding to different individual objectives of a problem based upon the particular locomotive model of the corresponding robots. Method includes responding to one of the robots appearing to be unable to complete a corresponding assigned one of the tasks by selecting a different robot with a locomotive model considered compatible with the corresponding assigned one of the tasks to complete the corresponding assigned one of the tasks i.e. task specific parameters for capability database are determined. And modification through Brady teaches determining specific parameters from object database and the location database. See claim 1 for modification)

Baughman teaches of triggering a self query for database and querying database of another robot based on unavailability of data in its own database, however for not explicitly disclose database to contain semantic information. 

However Witt teaches of triggering self query to gather semantic information (column 8 lines 64-67, disclosing updating its local semantic mapping of the environment. Therefore the robot has a local semantic knowledge database. Column 5 lines 19-30, disclosing plurality of autonomous robots 105. Column 6 lines 20-36, disclosing autonomous robot 105a, 105b may proceed to navigate to a location of an object instance that it identifies, based on its local semantic mapping)
and triggering external query for semantic information (column 7 lines 16-32, disclosing lifelong semantic mapping engine 110 can provide an updated semantic mapping 115 to each of the autonomous robots 105a, 105b. For example, the lifelong semantic mapping engine 110 may update the semantic mapping 115 and provide the updated semantic mapping 115 to each or a subset of the autonomous robots 105a, 105b. The autonomous robots 105a, 105b receive mapping data corresponding to the semantic mapping 115 and store local semantic mappings 125a, 125b that correspond to the semantic mapping 115)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Baughman to utilize semantic knowledge as taught by Witt to effectively navigate in work area and execute assigned task.

For claim 2, modified Baughman teaches: The method as claimed in claim 1, wherein the identifying the at least one target robot comprising:

selecting the robot that has a minimum cost factor among the plurality of specific robots (Baughman modified through Zhang and Baroudi teaches of selecting a robot that has minimum cost factor: See claim 1 for modification)
Claims 7 and 12 recite same limitations as of claim 2, hence are rejected under same basis.

For claim 3, modified Baughman teaches: The method as in claim 2, wherein the cost factor of the target robot for executing the at least one task is further determined based on a plurality of parameters, and the plurality of parameters comprises a type of task, a type of the object involved in the at least one task, a type of action to be performed on the object ([0015], disclosing different micro robots 100A, 100B, 100N are each programmed with a corresponding locomotive model 110A, 100B, 110N defining different pre-programmed patterns of movement and capabilities of movement for a corresponding one of the micro robots 100A, 100B, 100N. Teaming logic 140 bounds a problem 160 relating to a confined geographic space 120 into a set of objectives 150 and correlates the objectives 150 to a set of tasks 130. The teaming logic 140 then assigns one or more of the tasks 130 to the set of the micro robots 100A, 100B, 100N in consideration of the locomotive model 110A, 110B, 110N of the micro robots 100A, 100B, 100N such that each of the micro robots 100A, 100B, 100N has assigned thereto, at least one corresponding task 130A, 130B, 130N consistent with its programmed locomotive model. As locomotive model is matched with corresponding task, type of action is embedded in type of action. Similarly, different object requires different tasks/actions therefore this is also embedded in set of objectives)

Baughman does not explicitly teach: a distance between a location of the target robot and a location of the object is considered as cost factor.

Purwin teaches a distance between a location of the target robot and a location of the object is considered as cost factor (column 29 lines 48-55, disclosing determining location and availability information concerning a plurality of UAVs and selecting a UAV from the plurality (1304). Selecting the UAV can include selecting the nearest UAV from a subset of the plurality of UAVs that includes the available UAVs, and may also include restricting the subset based on other attributes such as a weight capacity of the UAV and the weight of the payload. Therefore distance of UAV from. And column 26 lines 23-30, disclosing  payload to be moved can include any object that can be moved by a mobile drive unit such as an inventory holder, a detachable component of an inventory holder, an inventory item, or a container for holding one or more inventory items for transport by a UAV. Therefore distance of UAV from object is a cost factor that is considered in selection of nearest UAV. Furthermore weight of object is also considered i.e. type of object).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Baughman to a distance between a location of the target robot and a location of the object as taught by Purwin to select nearest and most capable robot for performing a task.
Claims 8 and 13 recite same limitations as of claim 3, hence are rejected under same basis.

For claim 4, modified Baughman teaches: The method as claimed in claim 1, 

Baughman further teaches: wherein each of the object database, the location database, and the capability database comprising specific information pertaining to a plurality of task specific parameters that is distributed among the robotic group ([0016], disclosing the teaming logic 140 may indirectly surveil each individual one of the micro robots 100A, 100B, 100N with each individual one of the micro robots 100A, 100B, 100N surveilling at least one other of the micro robots 100A, 100B, 100N in a peer-to-peer manner. The teaming logic 140 is configured to detect an instance where a particular micro robot 100A amongst the micro robots 100A, 100B, 100N is observed as being unable to complete a corresponding task 130A assigned thereto. Being able/unable to complete a task is also capability specific data of robots, and as robots and teaming logic work in a peer-to-peer manner, all the robots comprise this database and is distributed within the robotic group. And modification through Brady teaches of distributing object and location database: See claim 1 for modification).
Claims 9 and 14 recite same limitations as of claim 4, hence are also rejected under same basis.

For claim 5, modified Baughman teaches: The method as claimed in claim 4, wherein each of the object database, the location database, and the capability database is dynamically updated based on one or more real-time data collected by a plurality of robots ([0016], disclosing the teaming logic 140 may indirectly surveil each individual one of the micro robots 100A, 100B, 100N with each individual one of the micro robots 100A, 100B, 100N surveilling at least one other of the micro robots 100A, 100B, 100N in a peer-to-peer manner. And abstract, disclosing responding to one of the robots appearing to be unable to complete a corresponding assigned one of the tasks by selecting a different robot with a locomotive model considered compatible with the corresponding assigned one of the tasks to complete the corresponding assigned one of the tasks. Therefore capability database us dynamically updated. And modification through enables Baughman to utilize robots in warehouse management, object database and location database is necessarily updated to have accurate inventory information: See claim 1 for modification).
Claims 10 and 15 recite same limitations as of claim 5, hence are rejected under same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Svec (US 10126747) teaches of plurality of robots that work cooperatively and share information with other. See column 4 lines 35-52, column 7 lines 11-16 and column 10 lines 35-38.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664